On the Merits.
Manning, J.
The action is to compel the execution of a title to two-improved Lots with pottery-machinery in this city, or in default thereof' to recover three thousand dollars as their value.
*297These lots belonged to McGraw and had been leased to one Miller-who was a good-for-nought and an unsatisfactory tenant. Swan was-his friend and relative and desired to help him, and for that purpose bargained with McGraw to buy the lots and pottery, but as Swan did not wish on some account to appear in the transaction, it was agreed; that Edson should be the nominal purchaser. Accordingly on August 1, 1880, McGraw made a written agreement with Edson to sell him the-property for two thousand dollars of which two hundred were paid cash with the stipulation when eleven hundred dollars were paid Mc-Graw would make title and retain a mortgage i or the residue. This-agreement was not recorded until another disposition was made of the-property as we shall see later on.
Miller remained in possession and he or Swan delivered pottery toMcGraw of the value of $322.65. No other payment was made.
The agreement to sell contained the stipulation that if after thirty days notice to pay as agreed on for the credits the payment or payments were not made, then whatever had been paid should be considered as rental of the property at fifty dollars a month and McGraw should have the option to reclaim the property.
Some time passed. Miller was an ingrate and offered violence to his-benefactor Swan, and once when Swan came on the premises threatened to shoot him. Swan was frightened by the demonstration and. determined to wash his hands of Miller and his business. He accordingly told McGraw he would have nothing more to do with the matter— would pay no more-and what was paid might go as rent and if there-was any surplus he would sooner lose it than be in fear of his life from Miller’s violence. He never made any claim afterwards of the property,, nor did Edson say anything about it to McGraw.
McGraw then, about February 1881, made a new lease to Miller who-took Pajenski into partnership in the pottery business. They soon quarreled and separated, and in April 1881 McGraw sold the property to Pajenski and in the following month Miller sold to Pajenski some of' the pottery and left. Pajenski recorded his title and took possession., Edson was all the while silent, but after Pajenski’s title had been recorded, he recorded his Contract for the sale.
Miller’s wife then brought suit against McGraw for the property on some pretence which of course came to grief, and then Edson instituted this suit. He claims that the property has all along been his, and that the rents McGraw has received from Miller and Pajenski have more-*298than paid the purchase price, and he sues to recover the surplus and to compel McGraw to complete his title or pay him the sum first above mentioned.
It is manifest he has not the shadow of a claim. The facts detailed, •culled with infinite labour from a record that is a mass of incoherent confusion, exhibit him without any ground upon which to base his pretentions. He relies upon two special objections to heaving the defence.
1. No notice was given as required in the contract of sale that McGraw would avail himself of his option to cancel it and consider the payments as rental. None was needed because Swan, the real party to the contract, had himself told McGraw he was done with the matter and would make no claim for the surplus of payments over the rental. Notice by McGraw to Swan was idle and vain when Swan had given notice that he no longer claimed any right under the contract. Green v. Fonbcne, 2 Ann. 957. The objection is an afterthought for there is no allegation in the petition of the want of putting in default.
2. That all the parol proof of Swan being the real party to the contract of sale with McGraw and of his and Miller’s payments thereunder, and of Swan’s subsequent abandonment of it, was improperly received because inadmissible to contradict or vary the written agreement.
The whole defence is based on the simulation to which Edson was a consenting party and is set out in the answer. The testimony was not so much of declarations of any or all the parties as of the acts of Edson—his continuous silence and inaction when Miller, whom he •claims was his tenant, was ejected from the premises—when an actual sale was made to Pajenski and recorded—his failure to record his own contract, which he claims made him owner, until after Pajenski’s sale had been recorded—his standing by quiescent during the progress of Mrs. Miller’s suit against McGraw without complaint or intervention— Edson never made of McGraw any claim, demand, complaint or remonstrance, nor did he ever speak to him about the property, its rents or tenants from August 1880 when he pretends to have bought until November 1882 when this suit was instituted. Yet during the whole of this interval tenants were changing, disputes between Swan and Miller were recurring, a sale was recorded of the property to another person, a suit had been instituted by yet another to recover it, and he opened not Ids mouth. Where a party thus acts so as to forbid the belief that he lays claim to property and his conduct is inconsistent *299with tlie pretention of ownership, and tlie paper-writing under which he claims title is withheld from the public records, he cannot after-wards set up his title to defeat a sale made to another in good faith. This would protect Pajenski, and parol evidence of such acts is admissible to shew the fraudulent pretence under which ownership is claimed against MeG-raw. Bordelon v. Blancand, Manning’s Unrep. Cas. 116; Gardiner v. Dezutter, Idem, 213.
The lower judge took this view of the case and the defendants had judgment.
Judgment affirmed.
Rehearing refused.